Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 12/30/2021 is acknowledged.
The rejection of claims 14-15 under 35 U.S.C. 112(b) is withdrawn per claim amendments. 
The rejection of claims 1-4, 6-9, 11-15 under 35 U.S.C. 102/103 is withdrawn per claim amendments. 
Claims 1, 6, 14, 15 have been amended.
Claims 16-18 have been newly added.
Claims 1-18 are being considered on the merits. 
Claim Objections
Claims 1 and 6 are objected to for “wt%”. It is suggested to amend the notation to ‘wt.%’. 
Claim 8 is objected to for missing a period at the end of the claim. 

Claim Rejections - 35 USC § 103
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable Mitchell et al. (US 2010/0310720; hereinafter R1) with Lechthaler et al. (US 5,840,359) as evidence.
Amended claim 1 is limited to an enzyme granulate comprising 0.015 -0.08 wt.% of vegetable oil. 
R1 discloses bakery enzyme compositions and method of making the same. (Title)
Claim 1, 2, 10, 11 - The bakery enzyme composition comprises an enzyme and a carrier including bakery starches and flours. (Abstract)
Claim 3 - R1 discloses the various types of enzymes that may be used in the inventive enzyme compositions. [0009]
Claim 1, 4 - R1 discloses that an oil such as canola oil or any other cooking oil may be atomized and applied to the bakery enzyme composition. In a preferred embodiment, canola oil may comprise 0.01 to about 2.0 wt.% of the composition. [0012]. The oil content range of R1 has a clear overlap with  claimed range of oil. 
R1 clearly teaches that the addition of oil aids in blending the components and prevention of segregation of components. [0012]
R1 claims a bakery enzyme composition comprising 0.01-2.00 wt.% canola oil. (claim 2)
Claim 6, 7, 8, 9, 12 - R1 claims a method of producing a bakery enzyme composition comprising 0.01-2.0% canola oil (claim 11).
Claims 7, 9 - R1 teaches of preparing a pre-blend comprising the enzyme which is then combined (mixed) with a second carrier which is the same as the first carrier or different from the first carrier. The oil  is atomized and added to the composition to produce a final bakery enzyme composition. The addition of oil or other constituents may be included at any stage of the formulation. [0013, 0014, 0016]. 
Claim 13, 14, 15, 16, 17, 18 - R1 discloses that the bakery enzyme compositions may be used in bakery products comprising flours. [0019]
Claim 5 - It is noted that presently claimed enzyme granulate has a particle size of between 63-224 microns (claim 5). Since R1 uses starch or cereal flours used in baking, the particle size of such preparations would be in the range presently claimed. This is evidenced by Lechthaler et al. which teaches that wheat semolina has a particle size of 250-350 microns and soft wheat flour has a particle size of 50-150 microns. Furthermore, selecting the particle size of enzyme granulate to be very similar to the particle size of the carrier in order to have a stable, non-segregated enzyme composition is a conventional knowledge in the art. It is known that to avoid particle segregation, components of a composition should have similar particle sizes/densities so that physical stability and lack of segregation be assured. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the product/process of R1 by using starch or other cereal flours to produce an enzyme granulate comprising a carrier and a vegetable oil acting as a free-flow agent and anti-dusting agent. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing the enzyme granulate as presently claimed. 
Response to Arguments
	In light of the new grounds of rejection, Applicant arguments are moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HAMID R BADR/Primary Examiner, Art Unit 1791